       Case: 3:19-cv-02297-JJH Doc #: 7 Filed: 09/29/20 1 of 12. PageID #: 98




                               UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF OHIO
                                     WESTERN DIVISION



Earl Anderson,                                         Case No. 3:19-cv-2297

                        Plaintiff

v.                                                     MEMORANDUM OPINION AND
                                                       ORDER

John Hairabedian, et al.,

                        Defendants


        Pro se Plaintiff Earl Anderson is a state prisoner incarcerated at Toledo Correctional

Institution (“TCI”). He brings this action pursuant to 42 U.S.C. § 1983 against eleven defendants,

alleging that they were deliberately indifferent to his safety in violation of the Eighth Amendment to

the United States Constitution. (Doc. 1). Also before me is Plaintiff’s motion to amend the relief he

seeks and I grant that motion (Doc. 4).

        For the following reasons, I dismiss this action. Accordingly, I deny Plaintiff’s motion for

appointment of counsel as moot (Doc. 3).

                                            BACKGROUND

        The events at issue in this case occurred at TCI. Plaintiff identifies each defendant as

follows: (1) Lt. John Hairabedian – Count Supervisor, TCI; (2) Sgt. Michael Brandel – Corrections

Counselor, TCI; (3) Correctional Officer LaDonna Shorter, TCI; (4) Lt. Supervisor Robert Copely;

(5) Lt. Supervisor Benjamin Engle, Madison Correctional Institution; (6) Capt. Supervisor Ronald

Pettaway, TCI; (7) Maj. Pete Kimball – Chief of Security, TCI; (8) Inst. Insp. Derek Burkhart, TCI;

(9) Sonrisa Sehlmeyer – Warden’s Admin. Asst., TCI; (10) Unit Sgt. Marshal Klavinger –

Correctional Counselor, TCI; and (11) Capt. Supervisor Scott Mathias, TCI.
       Case: 3:19-cv-02297-JJH Doc #: 7 Filed: 09/29/20 2 of 12. PageID #: 99


        According to the Complaint, on August 22, 2013, Plaintiff was assaulted in his cell and

beaten by three other inmates: Darnail Carlisle, Travonte Davis, and Christopher Smith. (Doc. 1 ¶

1). The three were charged with assault, but the charges were reduced to fighting by defendant

Copely and Plaintiff was also charged with fighting. (Id. ¶¶ 2, 3). Defendant Copely requested that a

separation be ordered between Plaintiff and the three inmates, and defendant Warden Sheldon

ordered the separation. (Id. ¶ 7).

                January 8, 2019

        The events giving rise to this action began on January 8, 2019, on which date Plaintiff alleges

that the separation order was “illegally broken” by defendants Brandel and Hairabedian, who placed

Plaintiff on a “cell-move sheet” to be transferred to the same restrictive housing dorm as Smith, one

of the three inmates involved in the incident in 2013 that led to the separation order. Plaintiff

alleges that the restrictive housing dorm is divided into four different ranges, but during leisure time,

inmates may walk about in all four ranges. (Id. ¶¶ 8, 9). Plaintiff alleges that defendants Brandel and

Hairabedian knew that by placing Plaintiff and Smith in the same restrictive housing dorm they were

placing Plaintiff at unreasonable risk of harm and violating Ohio’s prison inmate separation policy.

Plaintiff claims that by so doing, Brandel and Hairabedian were deliberately indifferent to Plaintiff’s

safety in violation of the Eighth Amendment. (Id. ¶¶ 10-12).

        After Plaintiff was placed in the same restrictive housing dorm as Smith, dinner was

distributed. Sometime later, defendant Shorter electronically opened certain cell doors in the

bottom range of the restrictive housing dorm, one of which was Smith’s cell door. Smith walked up

the stairs to Plaintiff’s to cell located on the upper range. Plaintiff alleges that at the same time,

defendant Shorter “kept electronically unlocking” Plaintiff’s cell door and Plaintiff exited his cell to

protect himself from Smith. A fight occurred between Plaintiff and Smith, which was broken up by

three prison officers, including defendant Engle. (Id. ¶¶ 14-18).




                                                     2
       Case: 3:19-cv-02297-JJH Doc #: 7 Filed: 09/29/20 3 of 12. PageID #: 100


        Plaintiff and Smith were taken to the infirmary where Plaintiff was treated for “a few scars

on the back and facial area” and for mace spray. Defendant Copely asked Plaintiff how he got out

of his cell and Plaintiff reminded Copely of the separation order and told him that the booth officer

electronically opened Plaintiff’s cell door, so he came out of his cell. After being treated for their

injuries, Plaintiff and Smith were returned to their respective cells in the restrictive housing dorm by

defendants Copely and Engle upon the instruction of defendant Pettaway. (Id. ¶¶ 19-21). Plaintiff

alleges that by doing so, defendants Copely, Engle, and Pettaway were deliberately indifferent to his

safety in violation of the Eighth Amendment. (Id. ¶ 22).

        After the fight between Plaintiff and Smith on January 8, 2019, Plaintiff filed a complaint

with defendant Kimball to “remedy the wrong” of Plaintiff being housed in the same restrictive

housing dorm as Smith despite the separation order. Kimball responded that separations can be

maintained within the restrictive housing unit as inmates are “only let out by quadrants and are not

out together.” Plaintiff alleges that defendant Kimball’s “nonchalant” response to his grievance and

failure to “remedy the wrong” demonstrates deliberate indifference to his safety in violation of the

Eighth Amendment. That said, on January 12, 2019, Smith was moved to a different dorm from

Plaintiff. (Id. ¶¶ 24-27).

        Dissatisfied with defendant Kimball’s response, Plaintiff filed a grievance with defendant

Burkhart. Burkhart denied Plaintiff’s grievance, responding that “in circumstances when it is not

feasible to maintain an institution separation between inmates, such as in a level 4 institution, the

inmates shall be separated in the same manner as a local separation.” Plaintiff alleges that Burkhart

improperly cited the “special circumstances clause” of Ohio’s inmate separation policy because that

policy does not pertain to restrictive housing dorms and lied, saying that Plaintiff “illegally popped

out of his cell and initiated the fight with inmate Smith” even though Plaintiff was never charged

with that offense. (Id. ¶¶ 28-33).




                                                    3
      Case: 3:19-cv-02297-JJH Doc #: 7 Filed: 09/29/20 4 of 12. PageID #: 101


        Plaintiff also filed a grievance regarding the booth officer “illegally” electronically opening

the cell doors in the restrictive housing dorm on January 8, 2019. Plaintiff claims that Burkhart

attempted to “cover up” the booth officer’s “illegal actions” by stating that the booth officer “made

a mistake in opening the cell doors.” (Id. ¶¶ 38-39). Plaintiff then filed a grievance against

defendant Burkhart for failing to investigate the incident on January 8, 2019. The ODRC denied

Plaintiff’s grievance against Burkhart for lack of personal involvement. But Plaintiff disagrees with

the ODRC, stating that defendant Burkhart condoned a violation of the inmate separation policy

because defendant Burkhart electronically monitors all complaints and grievances at TCI. (Id. ¶¶ 40-

43). Plaintiff alleges that by failing to “remedy the wrong” of Plaintiff being housed in the same

dorm as Smith, Burkhart was deliberately indifferent to Plaintiff’s safety in violation of the Eighth

Amendment. (Id. ¶ 45).

        Plaintiff also filed a disciplinary appeal with defendant Sehlmeyer regarding the events of

January 8, 2019, and requested copies of his conduct report from the 2013 incident that triggered the

separation order. Sehlmeyer denied Plaintiff’s disciplinary appeal and allegedly withheld certain

witness statements from the 2013 incident. (See id. ¶¶ 46-51). Plaintiff alleges that the response he

received from Sehlmeyer shows that she forged false documentation to “cover up a conspiracy” and

“obstruct justice” regarding of the illegal act of placing two inmates subject to a separation order in

the same dorm, making her an accessory after the fact with respect to the Eighth Amendment

deliberate indifference violation alleged by Plaintiff against other defendants. (Id. ¶¶ 52-57).

                June 19, 2019

        An event on June 19, 2019 is also the subject of Plaintiff’s Complaint. Plaintiff alleges that

on this date he was sent to Limited Privilege Housing (“LPH”) for misconduct. Plaintiff alleges that

he was assigned to the same LPH unit as Smith. Plaintiff advised the officers conducting security

rounds, Labuddy and Frederick, that he couldn’t come out of his cell for leisure activities because

Smith was housed in the same LPH. Officer Labuddy followed-up immediately and Plaintiff was

                                                    4
       Case: 3:19-cv-02297-JJH Doc #: 7 Filed: 09/29/20 5 of 12. PageID #: 102


moved to another LPH unit. Plaintiff alleges that his brief stay in the same LPH unit as Smith

demonstrates that “TCI supervisors” defendants Klavinger and Mathias failed to protect him and

were deliberately indifferent to his safety in violation of the Eighth Amendment. (Id. ¶¶ 58-64).

          Plaintiff filed a complaint but the deputy warden of operations, R. Walters, denied the

complaint on the grounds that there was no way to verify that Plaintiff was placed on the same LPH

range as Smith. Plaintiff then filed a grievance, but institutional inspector Michael Jenkins denied

the grievance. Plaintiff appealed and the ODRC’s chief inspector Kelly Riehle responded that

“further investigation is warranted.” Plaintiff claims that Jenkins then tried to mislead Riehle into

believing that Plaintiff had his dates mixed up by fabricating and combining two separate incidents.

Plaintiff again appealed, but this time Riehle affirmed Jenkins’ denial of Plaintiff’s grievance. (Id. ¶¶

65-74).

                 July 11, 2019

             On July 11, 2019, Plaintiff alleges that “TCI supervisors” again jeopardized his safety

when he was moved to an LPH unit where Smith was also housed. Officer Holston told Plaintiff it

was safe to be housed in the same LPH unit because Plaintiff and Smith were in separate ranges.

Plaintiff disagreed based upon the events of January 8, 2019. Holston called defendant Mathias to

determine if Plaintiff could be moved to another LPH unit but was told that if Plaintiff did not agree

to be housed in that LPH unit, he would be written up for “refusal to lock” and sent to segregation.

Plaintiff refused and was sent to segregation. (Id. ¶¶ 75-78). Plaintiff alleges that when deputy

warden of operations Ryan Walters was conducting security rounds in segregation, he disagreed with

defendant Mathias’ solution and Plaintiff was moved to an LPH unit different from where Smith

was housed, and the “refusal to lock” conduct report withdrawn. (Id. ¶¶ 79, 80).

          Plaintiff filed complaints against defendants Hairabedian and Mathias. Plaintiff directed his

complaint against defendant Hairabedian to Captain Gross, who denied the complaint. Plaintiff

filed a grievance as to Hairabedian, which Jenkins denied and Riehle affirmed. (Id. ¶¶ 81-88).

                                                     5
       Case: 3:19-cv-02297-JJH Doc #: 7 Filed: 09/29/20 6 of 12. PageID #: 103


Plaintiff directed his complaint against defendant Mathias to defendant Pettaway, who denied his

complaint. Plaintiff filed a grievance as to Mathias which Jenkins denied and Riehle affirmed. (Id.

¶¶ 89-92). Plaintiff alleges that defendants Hairabedian and Mathias were deliberately indifferent to

his safety with respect to separation order from Smith a total of four times in violation of the Eighth

Amendment. (Id. ¶ 93).

                Relief

        Based upon these facts, Plaintiff requests that I declare defendants’ conduct unconstitutional

and enjoin defendants’ from acting in deliberate indifference to his safety. Plaintiff also seeks

compensatory damages in the amount of $350,000.00, and punitive damages in the amount of $1.5

million dollars, from each defendant. (Id. ¶¶ 96-99).

                                        STANDARD OF REVIEW

        Although pro se pleadings are liberally construed, Boag v. MacDougall, 454 U.S. 364, 365 (1982)

(per curiam); Haines v. Kerner, 404 U.S. 519, 520 (1972), I am required to dismiss an in forma pauperis

action under 28 U.S.C. § 1915(e) if it fails to state a claim upon which relief can be granted, or if it

lacks an arguable basis in law or fact. Neitzke v. Williams, 490 U.S. 319 (1989); Lawler v. Marshall, 898

F.2d 1196 (6th Cir. 1990); Sistrunk v. City of Strongsville, 99 F.3d 194, 197 (6th Cir. 1996). A claim

lacks an arguable basis in law or fact when it is premised on an indisputably meritless legal theory or

when the factual contentions are clearly baseless. Neitzke, 490 U.S. at 327. A cause of action fails to

state a claim upon which relief may be granted when it lacks “plausibility in the complaint.” Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 564 (2007).

                                              DISCUSSION

        “In order to plead a federal cause of action under § 1983, a plaintiff must plead two

elements: ‘(1) deprivation of a right secured by the Constitution or laws of the United States (2)

caused by a person acting under color of state law.’” Tate v. Comrie, No. 5:16CV3090, 2018 WL

1409288, at *4 (N.D. Ohio Mar. 21, 2018) (emphasis removed) (quoting Hunt v. Sycamore Cmty. Sch.

                                                     6
       Case: 3:19-cv-02297-JJH Doc #: 7 Filed: 09/29/20 7 of 12. PageID #: 104


Dist. Bd. of Educ., 542 F.3d 529, 534 (6th Cir. 2008) (citations omitted)); Waters v. City of Morristown,

TN, 242 F.3d 353, 358-59 (6th Cir. 2001) (same) (citation omitted).

        Inmates have a constitutionally protected right to personal safety grounded in the Eighth

Amendment. Farmer v. Brennan, 511 U.S. 825, 833 (1994). And prison officials must “take

reasonable measures to guarantee the safety of the inmates” in their care. Hudson v. Palmer, 468 U.S.

517, 526-27 (1984). To state a plausible claim § 1983 claim for deliberate indifference to his safety,

Plaintiff must assert factual allegations from which I may reasonably infer that defendants are

deliberately indifferent to a known risk of harm to him. Farmer, 511 U.S. at 825; see also Woods v.

Lecureux, 110 F.3d 1215, 1222 (6th Cir. 1997).

        A prison official may be held liable for failing to protect inmates from attacks by other

inmates only if he knows that an inmate faces “a substantial risk of serious harm and disregards that

risk by failing to take reasonable measures to abate it.” Farmer, 511 U.S. at 847. But the prison

official must exhibit more than a lack of due care for a prisoner’s safety to rise to the level of an

Eighth Amendment violation. Id. at 835. “[T]he official must both be aware of facts from which

the inference could be drawn that a substantial risk of serious harm exists, and he must also draw the

inference.” Id. at 837. It is not enough that the official “should” have perceived a significant risk but

did not. Id.

    A. Plaintiff’s Eighth Amendment Claims Regarding June 19 and July 11, 2019

        Plaintiff alleges that defendants were deliberately indifferent to his safety when he was

transferred to LPH housing where Smith was housed. Plaintiff alleges that when he alerted prison

officials that there was a separation order regarding him and Smith, on both occasions he was

moved to another cell location and no physical contact or incident occurred between them.

        “The Sixth Circuit has held that an Eighth Amendment claim for monetary damages

resulting from deliberate indifference requires an inmate to plead and prove that he suffered some

non-de minimis physical injury.” Cole v. McCroskey, No. 1:18-CV-342, 2018 WL 3023439, at *4 (S.D.

                                                     7
       Case: 3:19-cv-02297-JJH Doc #: 7 Filed: 09/29/20 8 of 12. PageID #: 105


Ohio June 18, 2018) (citing among authority Wilson v. Yaklich, 148 F.3d 596, 600–601 (6th Cir. 1998)

(finding that a complaint failed to state an Eighth Amendment claim where “plaintiff primarily

request[ed] monetary relief ... in the form of compensatory and punitive damages” but the complaint

contained no allegations that inmates who threatened the plaintiff “actually injured him physically”))

(collecting cases),1 report and recommendation adopted, No. 1:18CV342, 2018 WL 3861869 (S.D. Ohio

Aug. 14, 2018).

        Plaintiff’s primary claim in this action is for monetary relief in the form of compensatory and

punitive damages.2 Taking Plaintiff’s allegations in the Complaint as true regarding the events of

June 19 and July 11, 2019, he did not sustain any physical harm as a result of being temporarily

located in the same LPH unit as Smith before his cell assignment was changed to a different unit.

Accordingly, Plaintiff fails to state a plausible Eighth Amendment claim for failure to protect, and I

dismiss Plaintiff’s claims regarding June 19 and July 11, 2019.

    B. Plaintiff’s Eighth Amendment Claims regarding January 8, 2019

        Plaintiff claims that defendants Brandel and Hairbedian violated his constitutional rights

when they placed him on a cell-move sheet to be transferred to the same restrictive housing unit as

Smith because the prison Count Office has a document posted on its wall that alerts staff members



1
  Dugas v. Wittrup, Case No. 2:15-cv-67, 2016 WL 4536221, at *4 (S.D. Ohio Aug 31, 2016) (“actual
harm or injury is an essential element of an Eighth Amendment claim for monetary damages
resulting from deliberate indifference”) (Report and Recommendation), adopted, 2016 WL 6122752
(S.D. Ohio Oct. 19, 2016); Stone v. Todd Cty. Detention Center, Case No. 1:11-cv-P123-M, 2012 WL
1202037, at *5–6 (W.D. Ky. Apr. 10, 2012) (dismissing an Eighth Amendment claim for damages
based on allegations of past acts resulting in no physical injury); Wells v. Jefferson Cry. Sheriff Dep't, 159
F. Supp. 2d 1002, 1010-11 (S.D. Ohio 2001) (finding that a failure-to-protect claim failed because
the plaintiff did not plead that he suffered any physical injury); Bristow v. Eleby, Case No. 2:08-cv-
0250, 2008 WL 3414132, at *3 (S.D. Ohio Aug. 8, 2008) (finding that the plaintiff failed to state an
Eighth Amendment claim for damages where he failed to allege that he suffered an actual assault as
a result of the defendant’s failure to protect him).
2
 To the extent that Plaintiff seeks injunctive relief, the Complaint fails to allege facts that suggest he
currently faces a substantial risk of serious harm from Smith
                                                      8
      Case: 3:19-cv-02297-JJH Doc #: 7 Filed: 09/29/20 9 of 12. PageID #: 106


to separation orders and, therefore, they “knew beforehand” that they were placing Plaintiff at

unreasonable risk of harm3 in violation of the Eighth Amendment. (Doc. 1 ¶¶ 11, 12). But these

allegations, taken as true, at most establish that Brandel and Hairbedian were negligent and/or

“should have known” that Plaintiff was at risk of harm if placed in the same housing unit as Smith.

Plaintiff’ does not allege that Brandel and Hairbedian were actually aware of the separation order

and Smith’s cell location, drew the inference that Plaintiff was at substantial risk of harm, and

disregarded it. Farmer, 511 U.S. at 837.

        In order to violate a prisoner’s rights under the Eighth Amendment, a prison official must

exhibit more than a lack of due care for a prisoner’s safety. Id. at 835. It is not enough that the

official “should” have perceived a significant risk but did not. Id. at 837. “[A prison] official’s

failure to alleviate a significant risk that he should have perceived but did not, while no cause for

commendation, cannot under our cases be condemned” as a violation of the Eighth Amendment.

Id. at 838. Accordingly, Plaintiff fails to state a plausible § 1983 Eighth Amendment deliberate

indifference claims against defendants Brandel and Hairbedian, and I dismiss those claims pursuant

to § 1915(e)(2)(B).

        Further with respect to the events of January 8, 2019, Plaintiff alleges that booth officer

defendant Shorter electronically opened cell doors in the unit housing both Plaintiff and Smith,

which enabled the two to come into contact with each other and engage in a fight. (Doc. 1 ¶¶ 15-

18). But there are no allegations in the Complaint from which I may reasonably infer that defendant

Shorter was subjectively aware of facts from which she actually drew the inference that by unlocking

the cell doors she was placing Plaintiff at a substantial risk of serious harm, and then disregarded

that risk. Accordingly, Plaintiff fails to state a plausible § 1983 Eighth Amendment deliberate

indifference claims against defendant Shorter, and I dismiss that claim pursuant to § 1915(e)(2)(B).



3
 I assume for the purpose of this analysis that the injuries sustained by Plaintiff in his fight with
Smith on January 8, 2019 constitutes a de minimis injury. (See Doc. 1 ¶ 19).
                                                    9
      Case: 3:19-cv-02297-JJH Doc #: 7 Filed: 09/29/20 10 of 12. PageID #: 107


        After Plaintiff and Smith were treated for the injuries they sustained in the fight on January

8, 2019, defendants Copely and Engle under the orders of defendant Pettaway returned them to

their respective cells in the same restrictive housing unit in which the fight occurred. On January 12,

2019, Smith was moved to a different housing dorm. (Doc. 1 ¶¶ 22, 27). Plaintiff alleges that by

continuing to house him and Smith in the same unit for four days, defendants Copely, Engle, and

Pettaway were deliberately indifferent to his safety in violation of the Eighth Amendment. (Id. ¶ 22).

But Plaintiff does not allege that he suffered any physical harm during the four-day period of time

when he and Smith were returned to their cells on January 8, 2019 and when Smith was moved out

of that housing unit on January 12, 2019.

        In the absence of a non-de minimis physical injury during that four-day period, Plaintiff fails

to state a plausible § 1983 Eighth Amendment deliberate indifference claim. See Cole, 2018 WL

3023439, at *4. Accordingly, I dismiss Plaintiff’s claims against defendants Copely, Engle, and

Pettaway pursuant to § 1915(e)(2)(B).

    C. Plaintiff’s Claims Regarding Internal Complaints/Grievances/Appeals and
       Supervisory Liability

        While somewhat difficult to discern, it appears that Plaintiff is asserting § 1983 Eighth

Amendment deliberate indifference claims against certain defendants based upon their supervisory

roles and/or the denial of his complaints/grievances/appeals and failure to remedy the

unconstitutional conduct alleged by Plaintiff in those complaints/grievances/appeals. (See Doc. 1 ¶¶

63, 75). Plaintiff identifies a number of defendants as supervisors, e.g. defendants Hairabedian,

Copely, Engle, and Mathias. To the extent that Plaintiff is asserting a § 1983 claim against any

defendant based upon their supervisory role, he fails to state a plausible claim upon which relief may

be granted. It is well-established that liability cannot be imposed on supervisory officials under §

1983 solely on the basis of respondeat superior. Leary v. Daeschner, 349 F.3d 888, 903 (6th Cir. 2003);

Bellamy v. Bradley, 729 F.2d 416, 421 (6th Cir. 1984).



                                                    10
      Case: 3:19-cv-02297-JJH Doc #: 7 Filed: 09/29/20 11 of 12. PageID #: 108


        And to the extent that Plaintiff is asserting a § 1983 claim against any defendant based on the

denial of or failure to investigate his complaints/grievances/appeals, he fails to state a plausible

claim upon which relief may be granted. Plaintiff has no constitutional right to a grievance

procedure, investigation, or to any particular outcome. See Mitchell v. McNeil, 487 F.3d 374, 378 (6th

Cir. 2007); Miller v. Haines, 156 F.3d 1231 (Table) (6th Cir. 1998) (“Prison inmates do not have a

constitutionally protected right to a grievance procedure.”) (citing Jones v. North Carolina Prisoners’

Labor Union, 433 U.S. 119, 138 (1977) (Burger, J., concurring) (“I do not suggest that the [grievance]

procedures are constitutionally mandated.”); Adams v. Rice, 40 F.3d 72, 75 (4th Cir. 1994), cert. denied,

514 U.S. 1022 (1995)). Prison officials are not liable under § 1983 simply because they denied a

grievance or failed to remedy a subordinate’s alleged unconstitutional conduct. Shehee v. Luttrell, 199

F.3d 295, 300 (6th Cir.1999).

        Accordingly, to the extent that Plaintiff is asserting claims against defendants based upon

their supervisory role or role in the complaint/grievance/appeal process, he fails to state a plausible

claim upon which relief may be granted and I dismiss those claims pursuant to § 1915(e)(2).

    D. Plaintiff’s Claims Regarding Violation of Prison Separation Policies

        The Complaint is replete with assertions that defendants violated prison separation policies.

But these allegations, even if true, fail to state a plausible § 1983 claim upon which relief may be

granted. Failure to comply with prison policy does not itself rise to the level of a constitutional

violation. See Laney v. Farley, 501 F.3d 577, 581 n.2 (6th Cir. 2007) (a § 1983 claim may not be based

upon a violation of state procedure) (citation omitted); Smith v. Freland, 954 F.2d 343, 347-48 (6th

Cir. 1992) (violation of municipal policy does not create liability under § 1983).

        Accordingly, to the extent that Plaintiff is asserting claims against defendants based upon

their alleged violation of an Ohio prison policy, he fails to state a plausible claim upon which relief

may be granted and I dismiss those claims pursuant to § 1915(e)(2).




                                                     11
      Case: 3:19-cv-02297-JJH Doc #: 7 Filed: 09/29/20 12 of 12. PageID #: 109


                                            CONCLUSION

       I grant Plaintiff’s motion to amend the relief he seeks. (Doc. 4). For all the foregoing

reasons, I dismiss this action pursuant to 28 U.S.C. § 1915(e). I deny Plaintiff’s motion for

appointment of counsel as moot (Doc. 3).

       Further, I certify pursuant to 28 U.S.C. § 1915(a)(3) that an appeal from this decision could

not be taken in good faith.


       So Ordered.

                                                       s/ Jeffrey J. Helmick
                                                       United States District Judge




                                                  12
